Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page1 4ofof6679PageID
                                                                        PageID101
                                                                               12




                                                              A L
                                                 C I
                                      F I
                     O F
  U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page2 5ofof6679PageID
                                                                        PageID102
                                                                               13




                                                              A L
                                                 C I
                                      F I
                     O F
  U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page3 6ofof6679PageID
                                                                        PageID103
                                                                               14




                                                              A L
                                                 C I
                                      F I
                     O F
  U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page4 7ofof6679PageID
                                                                        PageID104
                                                                               15




                                                              A L
                                                 C I
                                      F I
                     O F
  U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page5 8ofof6679PageID
                                                                        PageID105
                                                                               16




                                                              A L
                                                 C I
                                      F I
                     O F
  U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page6 9ofof6679PageID
                                                                        PageID106
                                                                               17




                                                              A L
                                                 C I
                                      F I
                     O F
  U N
Case
 Case6:20-cv-01406-PGB-DCI
      6:20-cv-01406-PGB-DCI Document
                             Document1-1
                                      5 Filed
                                         Filed08/10/20
                                               08/07/20 Page
                                                         Page710
                                                               of of
                                                                  6679
                                                                     PageID
                                                                       PageID
                                                                            107
                                                                              18




                                                             A L
                                                 C I
                                      F I
                     O F
   U N
Case
 Case6:20-cv-01406-PGB-DCI
      6:20-cv-01406-PGB-DCI Document
                             Document1-1
                                      5 Filed
                                         Filed08/10/20
                                               08/07/20 Page
                                                         Page811
                                                               of of
                                                                  6679
                                                                     PageID
                                                                       PageID
                                                                            108
                                                                              19




                                                             A L
                                                 C I
                                      F I
                     O F
   U N
Case
 Case6:20-cv-01406-PGB-DCI
      6:20-cv-01406-PGB-DCI Document
                             Document1-1
                                      5 Filed
                                         Filed08/10/20
                                               08/07/20 Page
                                                         Page912
                                                               of of
                                                                  6679
                                                                     PageID
                                                                       PageID
                                                                            109
                                                                              20




                                                             A L
                                                 C I
                                      F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page1013ofof6679PageID
                                                                         PageID110
                                                                                21




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page1114ofof6679PageID
                                                                         PageID111
                                                                                22




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page1215ofof6679PageID
                                                                         PageID112
                                                                                23




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page1316ofof6679PageID
                                                                         PageID113
                                                                                24




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page1417ofof6679PageID
                                                                         PageID114
                                                                                25




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page1518ofof6679PageID
                                                                         PageID115
                                                                                26




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page1619ofof6679PageID
                                                                         PageID116
                                                                                27




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page1720ofof6679PageID
                                                                         PageID117
                                                                                28




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page1821ofof6679PageID
                                                                         PageID118
                                                                                29




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page1922ofof6679PageID
                                                                         PageID119
                                                                                30




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page2023ofof6679PageID
                                                                         PageID120
                                                                                31




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page2124ofof6679PageID
                                                                         PageID121
                                                                                32




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page2225ofof6679PageID
                                                                         PageID122
                                                                                33




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page2326ofof6679PageID
                                                                         PageID123
                                                                                34




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page2427ofof6679PageID
                                                                         PageID124
                                                                                35




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page2528ofof6679PageID
                                                                         PageID125
                                                                                36




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page2629ofof6679PageID
                                                                         PageID126
                                                                                37




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page2730ofof6679PageID
                                                                         PageID127
                                                                                38




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page2831ofof6679PageID
                                                                         PageID128
                                                                                39




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page2932ofof6679PageID
                                                                         PageID129
                                                                                40




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page3033ofof6679PageID
                                                                         PageID130
                                                                                41




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page3134ofof6679PageID
                                                                         PageID131
                                                                                42




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page3235ofof6679PageID
                                                                         PageID132
                                                                                43




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page3336ofof6679PageID
                                                                         PageID133
                                                                                44




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page3437ofof6679PageID
                                                                         PageID134
                                                                                45




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page3538ofof6679PageID
                                                                         PageID135
                                                                                46




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page3639ofof6679PageID
                                                                         PageID136
                                                                                47




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page3740ofof6679PageID
                                                                         PageID137
                                                                                48




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page3841ofof6679PageID
                                                                         PageID138
                                                                                49




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page3942ofof6679PageID
                                                                         PageID139
                                                                                50




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page4043ofof6679PageID
                                                                         PageID140
                                                                                51




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page4144ofof6679PageID
                                                                         PageID141
                                                                                52




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page4245ofof6679PageID
                                                                         PageID142
                                                                                53




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page4346ofof6679PageID
                                                                         PageID143
                                                                                54




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page4447ofof6679PageID
                                                                         PageID144
                                                                                55




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page4548ofof6679PageID
                                                                         PageID145
                                                                                56




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page4649ofof6679PageID
                                                                         PageID146
                                                                                57




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page4750ofof6679PageID
                                                                         PageID147
                                                                                58




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page4851ofof6679PageID
                                                                         PageID148
                                                                                59




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page4952ofof6679PageID
                                                                         PageID149
                                                                                60




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page5053ofof6679PageID
                                                                         PageID150
                                                                                61




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page5154ofof6679PageID
                                                                         PageID151
                                                                                62




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page5255ofof6679PageID
                                                                         PageID152
                                                                                63




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page5356ofof6679PageID
                                                                         PageID153
                                                                                64




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page5457ofof6679PageID
                                                                         PageID154
                                                                                65




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page5558ofof6679PageID
                                                                         PageID155
                                                                                66




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page5659ofof6679PageID
                                                                         PageID156
                                                                                67




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page5760ofof6679PageID
                                                                         PageID157
                                                                                68




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page5861ofof6679PageID
                                                                         PageID158
                                                                                69




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page5962ofof6679PageID
                                                                         PageID159
                                                                                70




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page6063ofof6679PageID
                                                                         PageID160
                                                                                71




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page6164ofof6679PageID
                                                                         PageID161
                                                                                72




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page6265ofof6679PageID
                                                                         PageID162
                                                                                73




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page6366ofof6679PageID
                                                                         PageID163
                                                                                74




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page6467ofof6679PageID
                                                                         PageID164
                                                                                75




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page6568ofof6679PageID
                                                                         PageID165
                                                                                76




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
Case
Case 6:20-cv-01406-PGB-DCI
     6:20-cv-01406-PGB-DCI Document
                           Document 1-1
                                    5 Filed
                                        Filed08/10/20
                                              08/07/20 Page
                                                        Page6669ofof6679PageID
                                                                         PageID166
                                                                                77




                                                               A L
                                                  C I
                                       F I
                     O F
   U N
